ITEMID: 001-91008
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF ANDREYEVSKIY v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 3 - Prohibition of torture (Substantive aspect)
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 5. The applicant was born in 1982 and is now serving a prison sentence in the correctional facility USh/382/10 in the Saratov Region.
6. On 21 May 2002, at 9 a.m., the applicant was arrested on suspicion of having murdered M., the mother of his girlfriend, and was brought to the Severnoye Medvedkovo police station in Moscow. The arrest record indicated that the applicant had been arrested on suspicion of murder. The applicant countersigned the record, noting that he had been notified of his rights and had understood them. The applicant’s detention was subsequently extended by prosecutors and courts.
7. According to the applicant, upon arrival at the police station on 21 May 2002, he was placed in the office of Officer Mus. The latter and another officer started beating him up. They hit and kicked him in the solar plexus, on the head, in the kidney area and the groin with a view to extracting a confession to the murder. After their prolonged beatings the applicant was placed in a cell. After a while Officers S. and L. started beating him up again. They hit him on the head, on the body and in the groin, insisting that he confess to the murder. Despite the ill-treatment, he did not confess. Only when they threatened to rape his mother and girlfriend, the applicant’s psychological resistance was broken and he confessed.
8. On 21 May 2002, at 10 p.m., the applicant was examined by a forensic medical expert in the presence of the investigator in charge of the criminal case and two attesting witnesses. The expert detected and noted in the examination record the following injuries on the applicant’s body: a pinkish-bluish bruise on the left ear measuring 1.2 cm, two reddish-purple bruises on the left side of the thorax measuring around 2×2.25 cm and 2.2×0.6 cm and a cut on the back of the left wrist. According to the record, the persons present at the examination were apprised of their right to make declarations and objections in connection with the examination. The applicant made no observations and countersigned the examination record.
9. On 22 May 2002 the investigator questioned the applicant about the murder but he denied all accusations. Later on the same day he wrote a statement confessing to the murder. He noted that the confession had been made without any “moral or physical pressure” and that he had no complaints about police officers.
10. On 23 and 30 May 2002 the investigator questioned the applicant in the presence of his two lawyers. The applicant maintained the confession and described in detail how he had committed the murder. He again confirmed the confession while being questioned during a video-recorded inspection of the crime scene where he was also assisted by his lawyers.
11. At a questioning on 2 August 2002 the applicant retracted his previous statements and submitted that his confession of 22 May 2002 had been extracted from him by force and that he had not murdered M.
12. On 24 September 2002 the applicant requested the prosecutor’s office to institute criminal proceedings against Officer “Marat” who had allegedly beaten him up on 21 May 2002.
13. The applicant submitted a written statement by witness A. dated 26 July 2003 which, in its relevant parts, reads as follows:
“...I was detained on 21 May 2002 ... at the [applicant’s] flat... together with [the applicant]....We have been together since 11 a.m. on 20 March 2002...The fact that we had spent that time together can be confirmed by Z., D., A. and K.... All those persons who could have confirmed [the applicant’s] alibi ... had been known to the investigation but were never questioned.... Since we were sleeping in the same flat, I saw [the applicant’s] underwear; there had been no traces of blood on it. Thus, the blood [stains] found on the applicant later could have appeared on his clothes only after we had been separated at the police station. [The applicant] was clam and reacted adequately. I am convinced in his innocence...”
14. On 2 August 2002 an investigator with the Babushkinskiy district prosecutor’s office of Moscow launched an inquiry into the applicant’s allegations of ill-treatment which he had submitted on the same day (see paragraph 11 above). According to the records of interview submitted by the Government, the investigator questioned Officer Mur. on 19 August 2002, Officer S. on 3 September 2002 and Officers L. and Mus. on 20 September 2002. The investigator also ordered a forensic expert examination of the applicant’s injuries. The examination was carried out on 18 September 2002.
15. By a decision of 20 September 2002, the investigator refused to institute criminal proceedings against them for lack of evidence of a criminal offence. The decision was based on the applicant’s forensic medical examination and the statements of Officers Mus., Mur., L. and S. According to the expert’s report, the bruises to the applicant’s chest and ear had been caused by a blunt object two to three days before his arrest on 21 May 2002 and the incised wound on his left hand could have been caused on 19 May 2002, the date when he had allegedly committed the murder. Officers Mus., Mur., L. and S. submitted that the applicant had confessed voluntarily and that they had never forced or threatened him. The applicant was given a copy of the decision in the presence of his lawyers on 11 October 2002.
16. By a decision of 3 October 2002, the investigator refused to institute criminal proceedings against Officer “Marat”, because no such person had ever served at the Severnoye Medvedkovo police station.
17. On 24 September and 9 October 2002 the applicant lodged further complaints with the Moscow City Prosecutor about the alleged beatings.
18. On 11 October 2002 the applicant complained to the Babushkinskiy District Court of Moscow about the prosecutor’s refusal to establish the persons who could have witnessed the victim on the date of the presumed murder. He also complained about the decisions of 20 September and 3 October 2002 refusing to institute criminal proceedings against the police officers. In particular, the applicant submitted that the colour of his bruises (rose and blue and not yellow and brown) had indicated that they were freshly inflicted and that the expert’s conclusion as to the date of their infliction had thus been wrong. The applicant further claimed that witness A. could have confirmed that he had not had any bruises on his body before his arrest. On 14 October 2002 the Babushkinskiy District Court disallowed the complaints for lack of territorial jurisdiction.
19. On an unspecified date the applicant lodged similar complaints with the Ostanskinskiy District Court.
20. On 24 October 2002 the Ostankinskiy District Court dismissed the complaints, finding that the inquiry case file had, at the applicant’s own request, been enclosed in the case file in the criminal proceedings against him and that the criminal case had been sent for trial to the Babushkinskiy District Court. Accordingly, the ill-treatment complaint was to be examined by the trial court. The applicant appealed, alleging that he had not been summoned to the hearing on 24 October 2002.
21. On 22 November 2002, the Moscow City Court heard the applicant’s counsel and upheld the decision. It found that since the applicant had complained in essence of inadmissibility of evidence in relation to the charge against him, the Ostankinskiy District Court had not been entitled to examine the issue, given that the case had been about to be tried by another court. It further noted that the applicant’s lawyer had been present at the hearing on 24 October 2002 and had submitted arguments on his behalf and that the applicant had never asked to be brought to the hearing.
22. On an unspecified date the applicant’s criminal case was transferred for trial to the Babushkinskiy District Court. On court hearing days the applicant was allegedly not provided with food.
23. On 8 December 2004 the District Court found the applicant guilty of murder and sentenced him to fifteen years’ imprisonment. The judgment referred to statements from twenty-nine witnesses, in particular a person who had found and identified the knives with which the applicant had allegedly stabbed the victim; three post-mortem examinations of the victim, several DNA tests establishing a match between the samples of the victim’s blood and the bloodstains found on the applicant’s clothes; statements from experts, and further material evidence. It did not refer to the applicant’s confession dated 22 May 2002. However, it took into account his statements of 23 and 30 May 2002 and the video record of the crime scene inspection.
24. The trial court dismissed as unfounded the applicant’s allegations of ill-treatment. It noted that Officers Mur., Mus.,, S. and L., when questioned in open court, denied having beaten the applicant up. In the same vein, attesting witnesses present during the crime scene inspection and the applicant’s medical examination on 22 May 2002 testified to the court that the applicant had not complained about the alleged ill-treatment in their presence. Furthermore, his submissions were contradicted by statements from independent witnesses A. and N., who had been arrested, brought to the police station and detained there together with the applicant, and who had testified to the court that nobody had beaten him up or threatened him in their presence. According to the forensic examination, the applicant’s injuries had been sustained two to three days before his arrest. Furthermore, the court considered that he had waited for several months before complaining about the alleged ill-treatment and, when questioned about it by the court, made contradictory statements about the circumstances in which he had sustained the injuries. Thus, he alleged once that he could have sustained the ear injury in a scuffle with skinheads prior to his arrest, on another occasion he claimed that nobody had beaten him up. Moreover, witness V. testified to the Court that he had seen the applicant on 19 May 2002 sleeping under a bench at a subway station in a state of intoxication.
25. According to the applicant, from 9 a.m. on 21 May 2002 until 6 a.m. on 24 May 2002 he was held in a cell at the Severnoye Medvedkovo police station. Throughout his detention there he was not given food or drink and had nowhere to sleep because the cell had no sleeping place.
26. On an unspecified date an investigator with the Babushkinskiy District prosecutor’s office requested the head of the temporary detention ward of the Losinoostrovskiy police station to provide him with information on, among other things, the date of the applicant’s admission to the ward. In response, the head of the ward certified that on 21 May 2002, at noon, the applicant had been placed in the Severnoye Medvedkovo police station and that on 23 May 2002, at 10.40 p.m., he had been admitted to the temporary detention facility of the Losinoostrovskiy police station.
27. On 24 September and 9 October 2002 the applicant complained to the Moscow City prosecutor’s office that from the moment of his arrest on 21 May 2002 he had been detained for more than two days at the Severnoye Medvedkovo police station without food or drink. His complaints were left without reply. Complaints in similar terms were raised by the applicant’s relatives in their open letter to the State Duma dated 27 January 2005.
28. According to the Government, from 21 to 23 May 2002 the applicant was held in the temporary detention facility of the Losinoostrovskiy police station and was brought to the Severnoye Medvedkovo police station for investigative action. On their completion he was brought back to the Losinoostrovskiy police station.
29. The applicant was detained in Moscow IZ-77/1 remand centre from 30 May 2002 to 28 March 2005.
30. For most of the period the applicant was held in cell no. 106 measuring around 50 square metres. It had thirty two-tier bunks and accommodated seventy-five to one hundred inmates. Two bunks were always occupied by the inmates’ bags, leaving twenty-eight sleeping places for the inmates. Detainees had to sleep in shifts, on the floor, under the bunks and under the table. Three or more inmates had to share one bunk. The cell space per detainee was reduced to 0.5 to 0.6 square metres. The situation was the same in other cells where the applicant was detained. The administration only once provided him with bedding and even when his relatives brought him bedding the wardens always seized it.
31. Cell no. 106 had two windows with metal bars and until November 2003 the windows were covered with metal shutters which barred natural light and airflow. The windows were glazed only in winter and sometimes detainees had to stuff them with wet linen, which served as a replacement for glass when it was frozen, permitting them to maintain the air temperature at around 0.5 ºC. The stuffing was routinely removed by the wardens. The lights and TV were on day and night. As there was no ventilation, it was particularly hot in summer. Allegedly, the administration seized the electric fans provided by the detainees’ relatives and then leased them to the inmates for money.
32. The sanitary conditions in the cells were unsatisfactory. The toilet was 60 cm high. It was separated from the living area by a partition measuring one metre in height and the inmates had to use the bedding supplied by their relatives to secure at least some privacy. The wardens routinely removed their hand-made partitions so that the applicant had to answer the needs of nature in view of other inmates. Moreover, because of the overcrowding the toilet was always occupied and he could not always have access to it in case of need. The toilet was two metres from the table at which the inmates had their meals. The food was of poor quality and had an unpleasant smell. The inmates went on hunger strike several times in protest at the poor quality of the food.
33. Detainees were allowed to take showers only once every eight to ten days, in a communal shower. Seventy-five to one hundred inmates were at the same time given half an hour for a shower while only ten to twelve taps were working properly. They could not wash themselves or their clothes properly and had to negotiate with wardens who agreed for money to extend the shower time to one hour.
34. The applicant received no medical treatment, in particular in respect of his acute tooth pain. He was first given dental treatment only when he arrived at the correctional colony in June 2005.
35. Once a day the applicant was allowed to take a forty-minute walk in a stone courtyard measuring 20-25 square metres, at the same time as up to ninety others.
36. On many occasions the applicant complained about the conditions of detention to the administration of the remand centre but his complaints were left without reply.
37. In support of his description of the conditions of detention the applicant produced written statements by Messrs N., D., Po. and Pe. who had been detained in the same remand centre at the relevant time and confirmed his submissions concerning, in particular, overcrowding, lack of individual sleeping places and bedding and inadequate medical assistance. The applicant also submitted sketched plans and photographs of cell no. 106 and the courtyard. He also furnished an article dated 28 December 2005 and published on the internet site newsru.com, summarising the results of the checks carried out by the Moscow City Prosecutor’s office in 2005 and concerning conditions of detention at remand centres in Moscow. With reference to the results of the check-ups, it was stated that although the overall number of inmates held in the six remand centres of Moscow had decreased over a five-year period, it was still twice the design capacity. A considerable number of detainees were not provided with individual sleeping places.
38. According to the Government, throughout his detention in the remand centre the applicant was held in the following cells:
- cell no. 106 measuring 57.8 square metres, having 34 bunks and accommodating 34 inmates;
- cell no. 118 measuring 32.3 square metres, having 34 bunks and accommodating 35 inmates;
- cell. No.122 measuring 52.7 square metres, having 20 bunks and accommodating 20 inmates;
- cell no. 146 measuring 46.57 square metres, having 22 bunks and accommodating 22 inmates;
- cell no. 238 measuring 21.31 square metres, having 6 bunks and accommodating 6 inmates.
39. The cells had central heating, water supply and drainage; each cell was equipped with a toilet and a wash basin. The toilet was separated from the living area by a brick partition not less than one metre in height and fully securing the necessary privacy. Depending on their size, the cells had one or two windows with bars; the windows were glazed and permitted the inmates to read and work by natural light. The artificial lighting conformed to the relevant standards and at night its brightness was reduced to a level permitting supervision of the detainees. During the applicant’s detention there had been no artificial ventilation in the cells of the remand centre, but it was introduced subsequently. The air temperature, the humidity level and the quality of water in the applicant’s cells conformed to the relevant standards.
40. The applicant was properly fed and a medical assistant regularly checked the quality of food and the compliance with the requirements in force as regards its storage. The applicant was regularly examined by the medical staff of the facility and received adequate medical assistance.
41. The medical unit was equipped with all necessary medications. According to an excerpt of the applicant’s medical record submitted by the Government, he was examined by a dentist on 17 February 2005 and his condition was assessed as satisfactory. He was diagnosed with chronic caries of two teeth but no need for urgent medical intervention was established. Upon arrival at the correctional colony, the applicant was treated for caries of two teeth, which were filled.
42. To support their submissions, the Government furnished a number of certificates issued by the head of remand centre IZ-77/1 in April 2006 and several excerpts from the applicant’s medical record.
43. Section 23 of the Detention of Suspects Act (Federal Law no. 103-FZ of 15 July 1995) provides that detainees should be kept in conditions which satisfy health and hygiene requirements. They should be provided with an individual sleeping place and given bedding, tableware and toiletries. Each inmate should have no less than four square metres of personal space in his or her cell. Detainees should be given free of charge sufficient food to maintain them in good health in line with the standards established by the Government of the Russian Federation (Section 22).
44. The 1993 Judicial Review Act (Federal Law No. 4866-1 on challenging acts and decisions infringing individual rights and freedoms), as amended in 1995, provides for a judicial avenue for claims against public authorities. It states that any act, decision or omission by a state body or official can be challenged before a court if it encroaches on an individual’s rights or freedoms or unlawfully vests an obligation or liability on an individual. In such proceedings the court is entitled to declare the disputed act, decision or omission unlawful, to order the public authority to act in a certain way vis-à-vis the individual, to lift the liability imposed on the individual or to take other measures to restore the infringed right or freedom. If the court finds the disputed act, decision or omission unlawful this gives rise to a civil claim for damages against the State.
45. The relevant extract from the 2nd General Report of the European Committee for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment (CPT) (CPT/Inf (92) 3) reads as follows:
“42. Custody by the police is in principle of relatively short duration ...However, certain elementary material requirements should be met.
All police cells should be of a reasonable size for the number of persons they are used to accommodate, and have adequate lighting (i.e. sufficient to read by, sleeping periods excluded) and ventilation; preferably, cells should enjoy natural light. Further, cells should be equipped with a means of rest (e.g. a fixed chair or bench), and persons obliged to stay overnight in custody should be provided with a clean mattress and blankets.
Persons in custody should be allowed to comply with the needs of nature when necessary in clean and decent conditions, and be offered adequate washing facilities. They should be given food at appropriate times, including at least one full meal (i.e. something more substantial than a sandwich) every day.
43. The issue of what is a reasonable size for a police cell (or any other type of detainee/prisoner accommodation) is a difficult question. Many factors have to be taken into account when making such an assessment. However, CPT delegations felt the need for a rough guideline in this area. The following criterion (seen as a desirable level rather than a minimum standard) is currently being used when assessing police cells intended for single occupancy for stays in excess of a few hours: in the order of 7 square metres, 2 metres or more between walls, 2.5 metres between floor and ceiling.”
The CPT reiterated the above conclusions in its 12th General Report (CPT/Inf (2002) 15, § 47).
46. The part of the Report to the Russian Government on the visit to the Russian Federation carried out by the CPT from 2 to 17 December 2001 (CPT/Inf (2003) 30) read, in so far as it concerned the conditions of detention in administrative-detention cells located within police stations, as follows:
“25. Similar to the situation observed during previous visits, none of the district commands (RUVD) and local divisions of Internal Affairs visited were equipped with facilities suitable for overnight stays; despite that, the delegation found evidence that persons were occasionally held overnight at such establishments... The cells seen by the delegation were totally unacceptable for extended periods of custody: dark, poorly ventilated, dirty and usually devoid of any equipment except a bench. Persons held overnight were not provided with mattresses or blankets. Further, there was no provision for supplying detainees with food and drinking water, and access to a toilet was problematic.
The CPT reiterates the recommendation made in its report on the 1999 visit (cf. paragraph 27 of document CPT (2000) 7) that material conditions in, and the use of, cells for administrative detention at district commands and local divisions of Internal Affairs be brought into conformity with Ministry of Internal Affairs Order 170/1993 on the general conditions and regulations of detention in administrative detention cells. Cells which do not correspond to the requirements of that Order should be withdrawn from service.
Further, the Committee reiterates the recommendation made in previous visit reports that administrative detention cells not be used for accommodating detainees for longer than 3 hours.”
VIOLATED_ARTICLES: 3
